 TECHNICAL PORCELAIN AND CHINAWARE COMPANY21nical employees, survey crew, watchmen, guards, pipe connectioncrew pushers, workover rig pushers, roustabout pushers, rig builderssubforemen, rotary drillers, and all other supervisors as'defined in theAct, constitute a unit appropriate for purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBERS STYLES and PETERSON took no part in the consideration ofthe above Supplemental Decision and Direction of Election.ANTONE PAGLIERO, JOHN PAGLIERO, ANDARTHURJ.PAGLIERO,CO-PARTNERS, D/B/A TECHNICAL PORCELAIN AND CHINAWARE COM-PANYandCHEMICAL WORKERS UNION,LOCAL 266,MINE,MILL ANDSMELTER WORKERSUNION.Case No. 20-CA--566.May 9, 1952Decisionand OrderOn November 1, 1951, Trial Examiner Irving Rogosin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudical error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the following additions and modifications.The Trial Examiner has found, and we agree, that the Respondentfurnished aid and assistance to Local 165, National Brotherhood ofOperative Potters, AFL, in violation of Section 8 (a) (1) and (2)of the Act.Like the Trial Examiner, we base our finding in thisrespect upon the fact that the Respondent accorded continuing effect,afterNovember 19, 1950, to a contract with Local 165 containingillegal union-security provisions.In the usual case of this sort theBoard, as the Trial Examiner has recommended, orders that therespondent cease giving effect to such a contract, and withhold recog-.99 NLRB No. 4.215233-53-3 22DECISIONSOF NATIONAL LABORRELATIONS BOARDnition from the labor organization involved unless and until suchlabor organization shall have been certified by the Board.However,since the hearing herein certain events have transpired which nowrender the usual remedy inappropriate.A month before the Trial Examiner issued his Intermediate Report,the charging party, Chemical Workers Union, Local 266, Mine, Milland Smelter Workers Union, filed a petition for certification of rep-resentatives covering the Respondent's production and maintenanceemployees.After the issuance of the Intermediate Report, the Chem-icalWorkers waived its right to protest any election conducted by theBoard on any grounds set forth in the instant case. In its waiverthe Chemical Workers further agreed that the Operative Potters bepermitted a place on the ballot and be eligible for certification in theevent it won the election.Acting upon this waiver and the Chemical Workers' request foran early election, the Board on February 28, 1952, directed an electionin the representation case before reaching a decision in the instantcase, a procedure which would not normally be followed absent sucha waiver and request.Of the 197 eligible voters, 133 voted for theOperative Potters, 53 for the Chemical Workers.Accordingly, onMarch 21, 1952, the Operative Potters was certified as bargainingrepresentative for the Respondent's production and maintenanceemployees.In the circumstances, an order that the Respondentcease recognizing the Operative Potters until certified by the Boardwould be inapposite.We shall therefore confine our Order, withrespect to the violation of Section 8 (a) (2), to a general interdictionthat the Respondent not enter into or continue in force any collec-tive bargaining agreement which contains union-security provisionsbeyond the scope of those authorized in Section 8 (a) (3) of the Act.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Antone Pagliero, John Pagliero, and Ar-thur J. Pagliero, co-partners, d/b/a Technical Porcelain and China-ware Company, El Cerrito, California, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Entering into or according continuing effect to any collectivebargaining agreement which contains union-security provisions notauthorized by Section 8 (a) (3) of the Act.(b)Discouraging membership in Chemical Workers Union, Local266,Mine, Mill and Smelter Workers Union, or any other labor or- TECHNICAL PORCELAIN AND CHINAWARE COMPANY23ganization, by discriminatorily discharging any of its employees, orby discriminating in any othermannerin regard to their hireor tenureof employment or any term or condition of employment.(c) Interrogating its employees concerning their union affiliation,activities, sympathies, or attendance at union meetings, or in any othermanner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form labor organi-zations, to join or assist Chemical Workers Union, Local266,Mine,Mill and Smelter Workers Union, or any other labor organization,to bargain collectively through representatives of their own choosing,and toengagein collective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate-the policies of the Act :(a)Offer to Margueritte Hoyt immediate,and full reinstatementto her former or substantially equivalent position without prejudiceto her seniority or other rights and privileges, and make her wholefor any loss of pay she may have suffered by reason of the discrim-ination against her, in the manner provided in the IntermediateReport.(b)Upon request make available to the National Labor RelationsBoard or itsagents,for examination and copying, all payroll records,socialsecurity payment records, time cards,personnel records and re-ports, and all other records necessary to analyze the amount of backpay due.(c)Postat itsplant in El Cerrito, California, copies of the noticeattached hereto marked "Appendix A."Copies of said notice, tobe furnished by the Regional Director for the Twentieth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.'In the event this Order is enforced by a decree of the United States Court of Appeals,there shall be inserted in the notice before the words "A Decision and Order,"the words"A Decree of the United States Court of Appeals Enforcing." 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT enter into or accord continuing effect to anycollective bargaining agreement which contains union-securityprovisions not authorized in Section 8 (a) (3) of the NationalLabor Relations Act.WE WILL NOT discourage membership in CHEMICAL WORKERSUNION, LOCAL 266, MINE, MILL AND SMELTER WORKERS UNION, orany other labor organization of our employees, nor will we en-courage membership in any labor organization of our employees,by discriminatorily discharging or in any other mannep discrim-inating in regard to the hire or tenure of employment or any termor condition of employment of our employees.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, toform labor organizations, to join or assist CHEMICAL WORKERSUNION, LOCAL 266, MINE, MILL AND SMELTER WORKERS UNION,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in collec-tive bargaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, to the extent per-mitted by Section 8 (a) (3) of the Act.WE WILL offer MARGUERITE HoYT immediate and full reinstate-statement to her former or susbtantially equivalent position with-out prejudice to any seniority or other rights and privileges pre-viously enjoyed, and make her whole for any loss of pay sufferedas a result of said discrimination.All our employees are free to become or remain, or refrain frombecoming or remaining, members of Chemical Workers Union, Local266, Mine, Mill and Smelter Workers Union, or any other labor organ-ization, except to the extent that such right may be affected by anagreement in conformity with Section 8 (a) (3) of the Act.We willnot discriminate in regard to the hire and tenure of employment or 'TECHNICAL PORCELAIN AND CHINAWARE tCOMPANY25any term or,condition of employment against any employee becauseof membership in or activity on behalf of any labor organization.ANTONE PAGLIERO,JOHNPAGLIERO,ANDARTHUR J. PAGLIERO,CO-PARTNERS,D/B/ATECHNICAL PORCELAIN & CHINA-WARE COMPANY,Employer.Dated --------By -------------------------------------------(Representative)(Title)Thisnotice must remain posted for60 days from the datehereof,and must not be altered,defaced, or covered by any othermaterial.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEThis complaint, based upon a first amended charge, filed May 18, 1951, by Chem-icalWorkers Union, Local 266, Mine, Mill and Smelter Workers Union, affiliatedwith International Union of Mine, Mill and Smelter Workers, herein called theUnion, was issued on June 8, 1951, by the General Counsel of the National LaborRelations Board, herein called the General Counsel' and the Board, respectively,against Antone Pagliero, John Pagliero, and Arthur J. Pagliero, co-partners, doingbusiness as Technical Porcelain and Chinaware Company, herein collectivelycalled the Respondent.A copy of the original charge, filed March 8, 1951, wasserved on the Respondent ; copies of the first amended charge, the complaint,and notice of hearing, were served upon all the parties.The complaint alleges, in substance, that the Respondent has engaged in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1), (2),and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, as amended (61 Stat. 136), herein called the Act by:(1)Executing a memorandum agreement, under date of December 1, 1949,with Local Union No. 165, National Brotherhood of Operative Potters, AFL,herein called Local 165, or the Operative Potters, extending, with certain modifi-cations not here material, to December 1, 1951, a collective bargaining agree-ment between the Respondent and the Operative Potters, dated October 9,1946, by the terms of which all new and/or inexperienced production and main-tenance employees were required to affiliate with said unit not later than thethirty-first day of their employment, or immediately upon acceptance of em-ployment with the Respondent, at the option of said union, notwithstandingthat said union had not been authorized by an election among the Respondent'sproduction and maintenance employees, pursuant to Section 9 (e) of the Act,to enter into an agreement requiring membership in such labor organizationas a condition of employment.(2)Continuing in effect the said union-security provisions, at all times sinceNovember 19, 1950, a date 6 months before the filing and service of the firstamended charge, until December 1, 1951.(3) Interrogating its employees, during February 1951, concerning theiractivities on behalf of the Union.1Unless otherwise indicated or required by the context,all references to the GeneralCounsel herein are to his representative at the hearing. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)DischargingMargurietteHoyt on February 19, 1951, because of heractivities on behalf of the Union, thereby discriminating in regard to her hireor tenure of employment to discourage membership in a labor organization.(5). By the foregoing conduct, interfering with, restraining, and coercingits employees in the exercise of rights guaranteed them by Section 7 of theAct.The Respondent,appearingat the outset of the hearing without counsel, throughone of the copartners, and having failed to file a formal answer, was permitted,with the consent of the General Counsel, to state his answer to theallegationsof the complaint orally on the record. In this informalanswer,the Respond-ent admitted generally the material allegations of the complaint, including thedischarge of Marguriette Hoyt on or about February 19, 1951, denying how-ever, that the discharge was because of her activities on behalf of the Union,and asserting that the reason therefor was her failure to carry out orders andinstructions.Further answering, the Respondent denied generally that it hadengaged in any unfair labor practices.After the conclusion of the General Counsel's case,the Respondent decidedto retain counsel, who thereupon entered his appearance and movedto amendthe Respondent's answer to allege affirmatively that the union-security pro-visions of the contract had at no time been enforced.The motion was granted.Pursuant to notice, a hearing was held at San Francisco, California, onJuly 17, 18, 23, and 24, 1951, before the undersigned dulydesignated TrialExaminer.The General Counsel and the Union were represented by counsel ;the Respondent, at first, by one of the copartners, later, by counsel ; and theOperative Potters, by one of its representatives 2All parties participated in thehearing,were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence relevant and material to theissues involved.The General Counsel and the Respondent availed themselves ofthe opportunity afforded all parties to argue orally on the recordat the closeof the evidence, but all declined the opportunity to file briefs and proposed findingsof fact and conclusions of law.At the close of the hearing, motion of theGeneral Counsel to conform the pleadings to the proof with respectto formalmatters not affecting the substantiveissues wasgranted without objection.Upon the entire record in the case, and upon. his observation of the witnesses,the undersignedmakesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAntone Pagliero, John Pagliero, and Arthur J. Pagliero, copartners, doingbusiness as Technical Porcelain and Chinaware Company, are engaged at theirplant and principal place of business at El Cerrito, California, in the manu-facture and sale of chinaware for use in hotels and restaurants.During theyear 1950, the Respondent manufactured and sold chinaware valued in excessof $300,000, of which more than $40,000 in value was shipped from its plantat El Cerrito to purchasers outside the State of California.The Respondentconcedes that it is engaged in commerce within the meaning of the Act.8 Although indicating initially that he was appearing merely as an observer on behalfof the labor organization which he represented,this union representative later movedto intervene.The motion was granted to the extent of the Operative Potters' interestin the contract involved in this proceeding. TECHNICAL PORCELAINAND CHINAWARE COMPANYII.THEORGANIZATIONS INVOLVED27Chemical Workers Union,Local 266,Mine, Mill and Smelter Workers Union,affiliatedwith International Union of Mine, Mill and Smelter Workers, andLocal Union No. 165, National Brotherhood of OperativePotters, AFL,affiliatedwith the American Federation of Labor,are labor organizations admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background; support and assistance to the Operative PottersAlthough there is no showing in the record as to the manner in which theOperative Potters achieved its status, the Respondent has recognized thatlabor organization as collective bargaining representative of its production andmaintenance employees since 1921.The father of the individual copartners,and- predecessor of the present firm, had accorded that labor organizationrecognition as early as 1914. Collective bargaining agreements have beenexecuted between the Respondent and the Operative Potters at least since 1929.Although not a member of the United States Potters Association, an employerorganization of pottery manufacturers, herein called the Association, the Respond-ent and the Operative Potters have for many years adopted, and incorporatedby reference, in separate collective bargaining agreements, with modifications,the wage rates, denominated as the "Wage Scale and Size List," and otherterms and conditions contained in the master agreement between the Associationand the Operative Potters. Since 1938, the collective bargaining agreementsbetween the Respondent and the Operative Potters have contained union-securityprovisions similar to those under attack here.Under date of October 9, 1946, the Respondent and the Operative Pottersexecuted a new collective bargaining agreement for a term of 2 years fromOctober 1, 1946, to correspond with the duration of the collective bargainingagreement between the Association and the Operative Potters, and adoptingthewage scale and size list contained in the master agreement, effectiveOctober 1, 1946, except as qualified by the separate agreement between theparties.With respect to union security, the contract, referred to herein as the 1946-1948 contract, provided :It is hereby agreed by the parties hereto that all new and/or inexperiencedproduction and maintenance employees after having completed a thirty(30) day service period with the said COMPANY and thereafter are stillretained in the employment of said COMPANY they shall affiliate with theUNION not later than the thirty-first day of their employment servicerecord with the COMPANY, this clause specifies the maximum period of time anemployee may work for the COMPANY without affiliating with the UNION.However, the UNION shall be privileged to insist upon individuals affiliatingwith the UNION immediately they accept employment with the COMPANY.Also contained was a provision for voluntary written checkoff of all dues andfines owed the Operative Potters by the employee members, as shown by alistto be submitted by the financial secretary of said union.For this service,the Respondent was permitted to retain 10 percent of the amount collected.The 1946-1948 contract, the latest completely rewritten contract between theparties, was amended several times to conform to wage adjustments and holidaypay arrived at by negotiations between the Association and the Operative Potters. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe basic provisions of the 1946-1948 contract, including the union-securityprovisions and the term of the contract, however, remained unchanged. Thesuccessive amendments were attached to the contract as "appendices."Under date of December 1, 1949, the existing agreement between the partieswas further amended, by an "addition to the 1946-1948 contract," to conformtowage adjustments provided for in the outstanding collective bargainingagreements between the Association and the Operative Potters for the termOctober 1, 1949, to October 1, 1951. By the terms of this amendment theparties agreed to "recognize and comply" with the said industry agreementsduring the stated period with relation to "piece work and day wage rate ofpay, hours of employment and working conditions."The amendment, effectiveDecember 1, 1949, for a term of 2 years, until December 1, 1951, and subject toreopening by either party at any time upon 30 days' written notice, left theunion-security provisions, quoted above, as well as the remaining provisions ofthe 1946-48 contract, undisturbed.On November 11, 1950, the parties negotiateda further general wage increase, effective December 1, 1950, which was reducedto writing.At the time of the hearing, the 1946-48 contract, as amended andextended by the memorandum of agreement, dated December 1, 1949, andmodified by the memorandum, dated November 11, 1950, was in full force andeffect, and governed the collective bargaining relations of the parties. It is,therefore, clear that at all times material herein there was in effect at theRespondent's plant a collective bargaining agreement with the Operative Pottersproviding for union security, notwithstanding that, as has been conceded, noelection had ever been held or petitioned for under Section 9 (e) of the Act,authorizing the Operative Potters to make an agreement with the Respondentrequiring membership in that labor organization as a condition of employment 8In its informal answer, stated orally for the record, the Respondent admittedthe allegations of the complaint that the Respondent, at all times since November19, 1950, a date 6 months before the filing of the first amended charge, had con-tinued in effect the union-security provisions contained in the collective bar-gaining agreement, dated October 9, 1946.Antone A. Pagliero, copartner, incharge of sales and supervision, testified to substantially the same effect, whencalled as an adverse witness by the General Counsel.After retaining counselin this proceeding, however, the Respondent amended its answer to allege thatthe union-security provisions had never actually been enforced.Later, when called as a witness for the Respondent, Pagliero testified, in effect,that the union-security provisions had not in fact been enforced for a period of 5years before August 1947, or since.No employee, according to him, had beendischarged, laid off, suspended, or terminated during either period because of non-3 Inasmuch as the 1946-1948 agreement was renewed or extended after the effectivedate of theAct, theRespondent cannot rely on the immunity afforded by the savingsprovisions of Section 102 of the Act, which provides :No provision of this title shall be deemed to make an unfair labor practice any actwhich was performed prior to tbe,date of the enactment of this Act which did notconstitute an unfair labor practice prior thereto, and the provisions of section 8 (a) (3)and section 8 (b) (2) of the National Labor Relations Act as amended by this titleshall not make an unfair labor practice the performance of any obligation under acollective-bargaining agreement entered into prior to the date of the enactment ofthis Act, or(in the case of an agreement for a period of not more than one year)entered into on or after such date of enactment, but prior to the effective date ofthis title, if the performance of such obligation would not have constituted an unfairlabor practice under section 8 (3) of the National Labor Relations Act prior to theeffective date of this title,unlesssuchagreement was renewed or extended subsequentthereto. TECHNICAL PORCELAIN AND CHINAWARE COMPANY29membership in Local 165, and, he testified, the union had never requested him todo so.George Pace, national representative of the Operative Potters, and a wit-ness for the Respondent,also testified that at no time since 1946 had the Unionrequested the Respondent to enforce the union-security provisions of the col-lective bargaining agreement, and that, to his knowledge, those provisions hadnever been enforced by the Respondent.Rowland V. ("Rip") Van Winkle, a shopcommittee man since the effective date of the Act, called as a witness by theRespondent, testified, however, that Local 165 maintained a shop steward at theplant, designated for the purpose by the president of the Local, who notified newemployees at the end of 30 days of the requirement of union membership, andsolicited them to join.Nevertheless, according to Van Winkle, no action wastaken by the Respondent, to his knowledge, and none was requested by Local165, with respect to the tenure of employment of employees who failed or declinedto join the Union at the end of the prescribed period.Furthermore, Van Winkletestified,neither the requirement of union membership nor the question of en-forcement of the union-security provisions was ever discussed at union meetings.Singularly,Union Representative Pace also testified that he had never discussedwith the Respondent the question of enforcement of the union-security provisionsfrom the time the contract was executed, and that the Union had never, to hisknowledge, notified the Respondent of the dues delinquencies of its members whowere employed by the Respondent. Conceivably, the occasion for notifying theRespondent of such delinquencies may never have arisen,especially in view ofthe provision in the contract for voluntary checkoff.Nevertheless, the testimonyof the Respondent'switnesses,that the subject of enforcement of the union-security provisions was never discussed between the Respondent and Local 165,strains one's credulity.According to Antone Pagliero,there were approximately 200 nonsupervisoryproduction and maintenance employees in the Respondent's employ at the timeof the hearing.With the exception of the latter part of 1946, when operationswere interrupted by a fire at the plant, the complement of employees was aboutthe same, on the average,from 1946 to 1948.Of the 200 employees in the Re-spondent's employ at the time of the hearing,Pagliero estimated,2 to 5 percenthad been hired during the preceding 30-day period. Shop Committeeman VanWinkle testified that at the time of the hearing there were about 125 members inLocal 165.Thus, it would appear that, assuming that all the members wereemployees of the Respondent,there were approximately 75 employees who werenot members of Local 165, disregarding the 4 to 10 employees, according toPagliero's estimate,who were then employed less than 30 days.In addition, Pagliero testified that he knew of employees who had been work-ing for the Respondent for more than 2 years without having been required tojoin Local 165.Pressed for the identity of such employees,Pagliero was ableto name only one, a maintenance employee in the clay shop,who had voluntarilyterminated his employment on May11, 1951.Pagliero testified that he hadquestioned this employee when he hired him on December 30, 1945, and learnedthat he had not been affiliated with any union.The employee did not thereafter,according to Pagliero,join Local 165 during his, employment with the Respond-ent.Pagliero further testified that although this was the only employee whohad not been a member of the union,of whom he had a record at the hearing,he could produce the names of others if time permitted.Neither he nor Re-spondent's counsel,however,made any request or application for an opportunityto do so before the close of the hearing.The undersigned has considered the evidence regarding the alleged failureto enforce the union-security provisions here involved,but concludes that it 30DECISIONS OF NATIONALLABOR RELATIONS BOARDis insufficient to overcome or nullify the effect of the plain provisions of thecontract, of which new employees undoubtedly learned, at least through theunionshop steward, upon the expiration of 30 days after their initial employ-ment.Significantly, despite the Respondent's contention that the union-securityprovisions of the contract had not been enforced, the Respondent at no timenotified its employees that they might disregard those provisions without Jeop-ardy to their jobs, or that the Respondent had no intention of observing orenforcing the provisions in question.The Boardhas said, in a comparable situation,As the union-shop provision does not-satisfy the conditions laid down inthe proviso to Section 8 (a) (3), it is illegal, even if no action has beentaken pursuant to it.The mere existence of such a provisionacts as arestraint upon those desiring to refrain from union activities within themeaning of Section 7 of the Act, and is evidence that the [Union] and theEmployer are in accord in denying employment to those who refuse to jointhe Union within the required time.'Such conduct has the necessary effect of coercing employees into becoming orremaining members of the contracting union.Moreover, it should be noted thatthe union-security provisions here involved, apart from their illegality byreason of the failure to conform to the requirements of the proviso to Section8 (a) (3), exceeded the permissible limits of the Act, by permitting the union,as its option, to insist that employees join the Union immediately upon acceptingemployment with the Respondent.It is, therefore, found that, by renewing and extending from December 1,1949, to December 1, 1951, the collective bargaining agreement with Local 165,dated October 9, 1946, containing illegal union-security provisions, the Re-spondenthas, sinceNovember 19, 1950, restrained and coerced its employees inthe exercise of the rights guaranteed by Section 7 of the Act, thereby violatingSection 8 (a) (1) thereof. It is further found that, by assenting to the unlawfulunion-security provisions during said period, the Respondent has furnished aidand support to said Local 165 in recruiting and maintaining its membership,thereby violating Section 8 (a) (2) as well.Although the collective bargaining agreement between the Respondent andLocal 165 also provided for the deduction of union dues and fines, such deduc-tions were made conditional upon the receipt of written authorization fromthe employees.The record is silent as to whether such authorization was ir-revocable for a period of more than 1 year and, in the absence of any allegationin the complaint that the deduction of such union dues was unlawful,no findingismaderegarding such deduction.B. Interference,restraint,and coercionEmerick Sulpizio, a printer in the decorating shop under the supervision ofForeman William Hoyt,' and a member and financial secretary of Local 165,had been in the Respondent's employ for about 14 months at the time of thehearing.He had been a member of Local 165 intermittently over a period of10 years.Early in February 1951, in a conversation with Foreman Hoyt, Sulpizio re-marked that the Operative Potters had spent many years establishing prices4 Julius Resnick,Inc.,86 NLRB 38, 40,citingHager and Sons Hinge ManufacturingCompany,80 NLRB 163." It is conceded that, at all times material herein, Hoyt was a supervisor with authorityto hire and discharge employees in his department. TECHNICAL PORCELAIN AND CHINAWARE COMPANY31with pottery manufacturers throughout the United States, and that he doubtedthat the CIO could "step in and do that overnight." Hoyt agreed, observing thathe had been a member of the Operative Potters for many years and realizedthe difficulty involved. It is thus evident from this discussion that ForemanHoyt was aware at the time of the impending.organizational attempt by the Mine,Mill and Smelter Workers, referred to in the discussion as the CIO.On about February 12, 1951, about a week before her discharge, MargurietteHoyt secured Sulpizio's membership application in the Mine, Mill and SmelterWorkers Union. Several days later, Foreman Hoyt stopped at Sulpizio's pressand engaged him in conversation.Hoyt asked him whether any of the girls wereinterested in the CIO, and asked him to identify them. Sulpizio told him thathe did not know which of the girls were interested-that possibly all of themwere.During this conversation or another one at or about this time,' ForemanHoyt asked Sulpizio if he "was CIO too." Sulpizio told him that he belongedto the CIO, and showed him a CIO membership card.' According to Sulpizio,Hoyt laughed, but made no further comment.A day or so later, Arthur J. Pagliero, one of the copartners, in charge of pro-duction and research,' approached Sulpizio and asked, "How is the CIO?" Sul-pizio replied, "Fine," adding "I am CIO." Sulpizio testified that Pagliero laughed,and that he then showed Pagliero the membership card he had shown Hoytearlier.Pagliero remarked that he did not believe that the Mine, Mill andSmelter Workers was "the same union"because it was no longer affiliated withthe CIO.According to Sulpizio, the whole tone of his conversations with both ForemanHoyt and Arthur Pagliero was bantering and jocular-"more or less kidding"-and that he regarded the incidents as "more or less a joke." Sulpizio's attemptat the hearing to dismiss these exchanges in this fashion appeared strained, ifnot contrived.That he was ill at ease, and undoubtedly embarrassed by hisconflicting allegiance to two labor organizations,of one of which he was anofficer, as well as the necessity for giving testimony which might prove damag-ing to his employer,was evident from his entire demeanor on the witness stand.Moreover, it is apparent from the testimony of both ForemanHoytand ArthurPagliero that they did not regard their conversations with Sulpizio in a spiritof levity.Foreman Hoyt testified that he first learned of the so-called CIO organiza-tional activity on the Thursday or Friday before Marguriette Hoyt's discharge,which occurred the following Monday.He testified that he mentioned to Sul-pizio that he had heard that the Negro employees were in favor of the CIO,but that he doubted it. Sulpizio said that some of them undoubtedly were andadded that there were adherents in the decorating shop as well. In answer6 Sulpizio was vague and uncertain as to when these conversations occurred.At onepoint in his testimony he fixed the time of one of the conversations as about a week afterMargurlette Hoyt's dischargeAt another, several days before her discharge.As willpresently be seen, however, Foreman Hoyt fixed the time of his conversation with Sulpizioas the Thursday or Friday before Marguriette Hoyt's discharge,and the undersignedfinds that the conversation in question occurred at about that time.7The membership card which Sulpizio produced at the hearing bore on its face the name"International Union of Mine,Mill and Smelter Workers" and on the reverse side theinitials"CIO."The card related, however,to Sulplzio's former membership in thatorganization,before the affiliation of the labor organizations had been served and whileSulpizio had been in the employ of another company.8Antone Pagliero, who appears to have been the managing partner, was at the Respond-ent's Los Angeles office from February 1 until the morning of Sunday, February 18, 1951,the day before Margurlette Hoyt's discharge.During Antone Pagliero'sabsence, hisbrother, Arthur, was in complete charge of the plant. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDto a question from Hoyt, Sulpizio told him that the employees were about tochange their affiliation to the CIO.Hoyt asked, "Do you think so." Sulpizioreplied, "Oh yes, it's all over the Shop."Hoyt admitted that he asked Sulpiziowhether he knew of anyoneelse inthe department who belonged to the CIO.Sulpizio said that he did not, but. volunteered that he himself belonged, andproduced the membership card referred to earlier.With respect to Arthur Pagliero, although he denied that he had ever ques-tioned Sulpizio regarding his union membership, he testified that in a generalconversation during the early part of the year, Sulpizio, after discussing hisformer employment history, volunteered that he had been a member of theCIO while in the employ of another company, and showed him his member-ship card.The undersigned was not favorably impressed by Anthony Pagli-ero's attitude and demeanor on the witness stand and his evident lack ofcandor.He denied that he had questioned Sulpizio about his membership inthe CIO, although Sulpizio did not testify that Pagliero had done so.WhatSulpizio did testify to was that Pagliero had asked him, "How is the CIO?"Pagliero did not deny that he had asked Sulpizio this question, which was ob-viously calculated to elicit information as to how the Mine, Mill and SmelterWorkers was faring in its organizational campaign. In view of the Respondent'scontention that unfounded rumors had been circulating in the plant that AntonePagliero had been favoring a change in affiliation to the so-called CIO union,it is apparent that Arthur Pagliero was not making the inquiryin a spirit ofjocularity.In any event, in determining whether the interrogation of Sulpizio by Fore-man Hoyt and Arthur Pagliero was violative of the Act, it is immaterial thatSulpizio may have regarded it as a joke, and may not himself have been coerced.For, as the Board and the courts have recognized, the test of interference,restraint, or coercion under the Act does not turn on the employer's motive,or on whether the coercion succeeds or fails.The test is whether the employerhas engaged in conduct which, it may reasonably be said, tends tointerferewith the free exercise of employee rights under the Act 0The record, here, fairly establishes that the Respondent, through its foreman,an admitted supervisor, and one of the copartners, interrogated an employeeregarding the union activities of its employees. Such conduct constitutes anunlawful invasion of "the employees' right to privacy in their unionaffairs,"carrying with it as it does, a "subtle but cffective psychological restraint onemployees' concerted activities" by arousingin them a naturalfear that theemployer seeks the informationin orderto use it to their detriment 10Frank Elliott, a jiggerman in the clay shop, had been in the Respondent'semploy for about 9 years, a member of Local 165 since 1939, a shop committeeman,and former president of the Local. In February 1951, about a week beforeMarguriette Hoyt's discharge, he was requested by a fellow employee to attendameeting of the Mine, Mill and Smelter Workers Union. Shortly after 4o'clock that afternoon, he attended the meeting, at which Bert Westerman,business agent of the Union and five employees, including Frank Davis andMarguriette Hoyt were present.Hoyt was the only female employee whoattended that meeting.About a week later, Arthur Pagliero approached Elliott in the plantand, in thepresence of employees Alta Davis and Frank Davis, asked Elliott if he had9N. L. R.B. v. IliinoirToolWorks,153 F.2d 811(C. A. 7), and cases cited.10Standard-Coosa-Thatcher Co.,85 NLRB 1358,1362, quoted with approval inJoySilk Mille v. N. L. R.B., 185 F. 2d 732 (C. A. D. C.), cert. den., 341 U. 8 914. TECHNICAL PORCELAIN AND CHINAWARE COMPANY33attended the meeting of the Mine, Mill ind Smelter Workers Union.WhenElliott admitted that he had, Pagliero asked him how many employees hadbeen present.Elliott told him that there had been five.At Pagliero's urging,Elliott divulged the names of Frank Davis and Newell Williams, and mentionedone of his helpers, a Negro, as employees who attended."He did not, however,name Marguriette Hoyt or refer to her in any other manner. Several dayslater, Pagliero again approached Elliott, and asked him "What kind of workerthe colored boy was."Elliott replied that he was "o. k." and the conversationendedon that note."Pagliero denied that he had discussed any union activities with Elliott, buttestified that several weeks after Marguriette Hoyt's discharge, he overhearda conversation in the laboratory of the plant between Elliott and three or fourother employees concerning Elliott's attendance at the union meeting.Accordingto Paglie_o, Elliott had been a potter "all his life," a member of the OperativePotters, a labor organization of long standing in the industry, and a past presi-dent.Pagliero testified that he was, therefore, "surprised" to learn that Elliotthad attended the Mine, Mill and Smelter Workers' meeting, but that he saidnothing to him.To the extent that Pagliero's testimony may have been intendedas a denialthat he had interrogated Elliott regarding his attendance and thatof other employees at the union meeting, the denial is not credited.The under-signed findsthat Pagliero's attempted explanation of the manner in which helearnedof the attendance of employees at the unionmeetingutterly fails toovercome the specific, positive, and credible testimony of Elliott regarding hisinterrogation by Pagliero.Upon the basis of the foregoing, and upon the entire record, theundersignedconcludesand finds that,by the interrogation of Sulpizio by Foreman Hoyt andArthur Pagliero,regardingthe union membership or adherence of employees inthe plant, and by the interrogation of Elliott by Arthur Pagliero regarding theattendanceof employees at the unionmeeting inmid-February 1951, the Re-spondent has interfered with, restrained, and coerced employees in the exerciseof the rights guaranteed in Section 7 of the Act, thereby violating Section Q (a)(1) 13C. Discrimination in regard to hireand tenureof employmentMarguriette Hoytwas employed by the Respondent on April 11, 1950, as asink girl.In February1951,her job was that of print girlat table No. 1 inthe decorating department under ForemanHoyt.At theexpirationof 30 daysfrom her original employment,she joined Local 165,and presumably continuedher membership thereafter.On the morningof February15 beforework,14 FrankDavis, anotheremployee,Invited her to assist in organizingthe employees in the Mine, Mill and SmelterWorkersUnion.She consented,and went to her department where she at-tempted to enlist the three female employees at her table, as well as others inthe department.Shortly afterward,Frank Davis and another employee,Newell11Although the original charge, filed March 8, 1951, alleges that, in addition to Mar-guriette Hoyt, Williams and Davis were discriminatorily discharged on February 15 and 10,respectively, the complaint contains no such allegation with respect to them42According to Elliott's uncontradicted testimony, this Negro employee was dischargedabout a week before the hearing.The record does not disclose the circumstances underwhich he was discharged, but it is not alleged or contended herein that the discharge wasdiscriminatory.23Standard-Coosa-Thatcher Co., supra.14The hours of work were from 7: 30 a. in. to 4 p. in., with a 5-minute clean up period at5 minutes of 4. 34DECISIONSOF NATIONAL LABOR RELATIONS BOARDWilliams, joined the group.Eliciting,some interest in that organization, Davisinvited the group of employees to attend a meeting that night at the union hall.The meeting was sparsely attended,only five employees,including MargurietteHoyt being present.Hoyt was furnished with membership application cardsand, during the course of the next day, approached the girls at their tables inher department and obtained their signed applications, which she kept in thebip pocket of her"jeans."At about 8 minutes to 4 that afternoon, February 16, 1951, Marguriette Hoytleft her work table and, with three other girls from her department, waited atthe head of the stairs for the 4 o'clock whistle.As soon as the whistlesounded,these girls left the plant.At about 5 minutes after 4, Marguriette Hoyt metFrank Davis outside the plant and handed him the signed membership applica-tions.According to Hoyt, Arthur Pagliero was standing in the warehouse,some 10 or 12 yards away, at the time, looking in their direction, as she handedDavis the cards "February 16, 1951, fell on a Friday.Apparently the plant was not in opera-tion Saturday.On Monday, February 19, Marguriette Hoyt reported for workas usual, went to her work table, and when the 7:30 starting whistle soundedwas ready to begin work. Almost immediately, Foreman Hoyt handed her adischarge slip to sign and said, "That's all.You have to go downstairs and getyour time."Marguriette asked the reason for this action, but, according to her,Foreman Hoyt said that he did not know-that he had his orders.He told herto go downstairs for her check and left for the office himself, intending to turnin the duplicate discharge slip so that her pay check could be prepared.Dis-covering that the office help had not yet arrived, Foreman Hoyt started backupstairs.He encountered Marguriette on the stairs,and again she asked himthe reason for her discharge.He replied by asking "Where were you Fridayafternoon when the 4: 00 o'clock whistle blew?" She said that she had beenstanding at the top of the stairs, but that she had not been the only one there.Foreman Hoyt rejoined, "That's all.That's it."Except for denying that he had told her that he had had his orders to dis-charge her, Foreman Hoyt generally corroborated her testimony as to theexchange between them at the time of her discharge. Foreman Hoyt testifiedadditionally, however, that Marguriette asked him if the two trips she hadmade downstairs a few days earlier had had anything to do with her discharge.He testified that she told him that she had gone down to obtain some member-ship applications for the Smelters' Union, the first intimation, according to him,that she had had anything to do with the organizational activities.He askedher whether she got the applications. She said that she had, that they wereintended for the girls upstairs, and produced a booklet containing application15Denyingthat he saw Hoyt hand Davis any cards, or thathe saw her when sheleft theplant, Pagliero testified, on directexamination,that he was not on the scene where Hoytplaced him at the time.On cross-examination,he testified that he hadno recollection ofwhere he had been, and that he might have been standing outside the plant when Hoytleft,but that he did not see her. The undersigned was not favorably impressed withPagliero's testimony, which was generally equivocal and evasive. In contrast, Hoyt'stestimony was characterized by forthrightness and candor, as illustrated by her willing-ness to admit frankly that she had violated a company rule by quitting before the finalwhistle.The undersigned finds, therefore, that Pagliero was in the immediate vicinitywhen Holt handed Davis the cards and that Pagliero observed the occurrence.Althoughit is unlikely, in view of the distance from which he made the observation, that he knewwith certainty what Hoyt had handed Davis, it isreasonableto infer, on the basis of theinformation lie had obtained from Elliott regarding Davis' attendance at the union meeting,and the general union activity at the plant, that Pagliero concluded that her encounterwith Davis related to the union activity. TECHNICAL PORCELAIN AND CHINAWARE COMPANY35cards.She also showed him her own card with her name on it. He read thecard, remarking that she had it all filled out.Marguriette continued downstairs and met Arthur Pagliero near the kiln.She askedhim if he could tell her why she had been discharged.He told herto goto his brother Antone's office, where he would meet her. She went there,waiting until about 9 o'clock in the morning, when Antone Pagliero finallyappeared.She asked him why she had been discharged.He replied, accordingto her, "Even though I have been gone, I have had boys take care of my work."Marguriette protested that even though she may have been at the top of thestairs, shehad notbeenthe only offender.Pagliero ignored her protest, andremarked that her time would be ready shortly.About 5 minutes later, Antone Pagliero returned, accompanied by his brother,Arthur, with Hoyt's pay check. She told them that before she accepted thecheck, she wanted them to tell her why shewas beingdischarged.Arthur said,"You were seen at the top of the stairs at 4:00 o'clock last Friday."Againshe reiterated that she had not been alone there at the time.He retorted, "That'sall right.We will get them, too." She went upstairs for her personal belong-ings, accompanied by Antone Pagliero.On the way down, she spoke to "Rip" Van Winkle, a Local 165 shop committeeman, and askedhim to take up the matter of her discharge with management.Van Winkle told her he knew of nothing that could be done and suggested thatshe seePhil Eckley, one of the other members of the shop committee who wasout of the plant and not expected until 3 o'clock that afternoon.Van Winkleconcluded, "I don't know anything more for'you to do."Hoyt left the plantand wasjoined by Frank Davis, who was waiting outside, and the two left forSan Francisco.Van Winkle, chairman of the shop committee of Local 165, testified that afterMarguriette Hoyt told him that she had been discharged, he questioned ArthurPagliero, who confirmed that she had been discharged for quitting early.VanWinkle asked for a meeting of the committee with Pagliero, and- the latterconsented.A meeting was held in the company office after work that day.Although, according to Van Winkle, he was uncertain whether Antone Pagliero,as well as Arthur, was present, Antone testified that he was. It appears, how-ever, from Antone Pagliero's testimony, that the primary purpose of the meet-ing was to scotch rumors which had allegedly been circulating in the plant thathe favored a change in union affiliation to the CIO. It was not until after thisdiscussion had been concluded, Antone testified, that the question of MargurietteHoyt's discharge was considered and, he continued, "we cut the conversationvery short, quick and snappy," with a reading of the rules and regulations fromthe contract between the Association and the Operative Potters."Antone Pagliero's testimony, however, was in direct conflict with his state-ment in a letter, dated March 14, 1951, to the Regional Office, in reply tonotice of the filing of the original charge, alleging that the Respondent haddiscriminated against Newell Williams, Frank Davis, and Marguriette Hoyt.In that letter Pagliero had stated that the Operative Potters shop committeehad at no time approached the Respondent "on any complaint originatingfrom either of these three persons."When confronted with this letter, Paglierotestified that the statement was erroneous, that the letter was intended torefer only to Williams and Davis, and that his secretary had misunderstood hisinstructions.He, himself, however, had signed the letter.16The pertinent provisions readAll hourly wage employees shall continue at their work until quitting time signalis given.There shall be no change in current allowance for cleanup time 36DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDAssuming that the meeting was held, and that Marguriette Hoyt's dischargewas actually considered, it is evident that her grievance received summarytreatment, at most, and that no genuine effort was made to consider the grievanceon its merits. In view of Hoyt's organizational efforts on behalf of a rivalunion, it is not surprising that her grievance received no more than perfunctorypresentation at the hands of the shop committee, if that.The Respondent contends that Marguriette Hoyt was discharged solely forhaving quit work early on Friday, February 16, 1951, in violation of an estab-lished company rule requiring employees to remain at their work until 5 minutesof 4, when the first whistle is sounded, and to devote the remaining 5 minutes tonecessary cleanup work.Hoyt admitted frankly, that although she was awareof the rule, and that the employees had frequently been warned that they wouldbe discharged for violation of this rule, she left her work table withoutpermis-sion this day severalminutesbefore the5-minute warningsignal.On this occasion, however, she and the girls at her table had completed thejob on which they had been working, and had finished their cleanup workseveral minutes before the 5-minute whistle sounded. In addition, ForemanHoyt, who regularly distributed the time cards for the employees to sign at the5-minute whistle, had brought the employees their time cards at about 10 minutesof 4.Marguriette had signed her own card at about 6 or 7 minutes of 4,after she and the othergirls ather table had finished their work. She testifiedcredibly, and without substantial contradiction, that not only had she andthe girls at her table stopped working, and prepared to leave the plant, but thatthe girls at tables No. 2 and No. 4 had done so as well.14Marguriette and threeother girls, Ina Atwell, Margaret Hait, and Alvina Zebe, proceeded to thebead of the stairs, where they waited for the 4 o'clock whistle. Two, otheremployees,Myrtle Begley and Fern Pierce, had stopped mid-way between-tableNo. 1 and the stairway to chat with Foreman Hoyt. The first group,which had passed him on their way to the stairway, did so without any commentor reproach from their foreman.No objection was made at the time by himto their leaving their work tables several minutes early and, with the exceptionof Marguriette, none of the other girls who left early was later discharged,reprimanded, or otherwise disciplined.It is, of course, axiomatic that, so far as the Act is involved, an employermay discharge an employee for any reason or, indeed, for no reason at all, pro-vided only that he is not motivated, in whole or substantial part, in effectingthe discharge, by considerations of the employee's union or concerted activities.In determining what actually motivated the respondent in discharging Mar-guriette Hoyt, however, the following facts are significant.The record clearly establishes that the Respondent had for many yearsencountered considerable difficulty in enforcing the rule against early quitting.Frank Elliott, a Local 165 shop committeeman, and former president, employedby the Respondent for some 9 years, testified that he had frequently discussedthis problem with members of his crew after complaints by the Respondent tothe shop committee.As late as the time of the hearing, however,he was stillmeetng with slight success in obtaining obedience to the rule.Nevertheless, hetestified,no employee had been discharged for violating the rule, with theexception of Marguriette Hoyt.According to Elliott, and Van Winkle, therule, embodied in the agreement between the Association and the OperativePotters, had been discussed at various union meetings,and read onmore thanone occasion.Yet, Elliott admitted that "everybody quits early at the plant."11Table No. 3 had notbeen in use during the period here involved. TECHNICAL PORCELAIN AND CHINAWARE COMPANY37Foreman Hoyt, himself, testified that he had never discharged any employee,prior to Marguriette Hoyt's discharge, for quitting work before the final whistle.Despite this testimony, Antone Pagliero testified, without particularizing, thatduring the past 10 years some 50 employees in all departments had been dis-charged for that reason, and an equal number for reporting to work late.Reminded of Foreman Hoyt's testimony, Pagliero 'stated that Hoyt would notnecessarily have been aware of the facts, and that Hoyt was obviouslymistaken in his testimony.In view of the credible, persuasive, and mutually corroborative testimony ofElliott and Foreman Hoyt that no employee had been discharged for quittingearly before, and the testimony of Marguriette Hoyt and other female employeesin her department that, with the possible exception of a Negro who, AntonePagliero had told them, had been discharged several months earlier, no otheremployee had been discharged for that reason, 8 the undersigneddoesnot creditAntone Pagliero's testimony on this point.-Significantly, Foreman Hoyt testified that if the Respondent had been busyat the time Marguriette Hoyt was discharged, she would have been disciplinedby a mere reprimand rather than a discharge. It should also be noted thatForeman Hoyt testified that he reached the decision to discharge Hoyt at themomenthe saw her leave on the day in question. Yet, he made no attemptto deter or prevent her from leaving, and did not immediately notify her thatshe wasdischarged.Instead, he permitted her to leave without saying anythingto her.He conceded that she had been a good worker, and that he had neverexperienced any difficulty with her before.Only a week earlier, she had achieveda new productionrecord.It is undisputed that Foreman Hoyt had authority to dischargeemployeesunder his supervsion without prior consultation withmanagement.He haddecided to discharge her when he saw her leave, yet, according to him,he delayednotifying her of her discharge until she reported for work the following Monday.He denied that he did so then on instructionsfrom management,and maintainedthat he did not consult with any of the partners between Friday and Monday,when she was discharged. It will be recalled that Antone Pagliero had beenabsent from the plant from February 1 until February 19, the day of MargurietteHoyt's discharge, returning to his home the day before, Sunday.Antone ad-mitted that he telephoned his brother on Sunday, but denied that he had dis-cussed the organizational activities at the plant with him until the afternoonof Monday, February 19, shortly before the meeting with the shop committee.In view of the Respondent's obvious concern regardingthe rumors,which itclaimedhad been circulating in the plant, that Antone Pagliero was favoring achange of union affiliation, Antone's testimony that the subject was not evenmentioned in the telephone conversation with his brother, after Antone's absenceof nearly 3 weeks, strains one's credulity.These circumstances give rise to theinferencethat Foreman Hoyt had not, in fact, decided to discharge MargurietteHoyt when he saw her leave early on Friday but that, despite his denials, the18Although Theresa Carrera, who apparently replaced Marguriette Hoyt, testified, as awitness for the Respondent, that she thought another female employee had been dischargedfor quitting early, she admitted that her testimony was based solely on rumor in the plant.Moreover, her testimony on this point was successfully impeached by an affidavit she hadgiven a field examiner of the Board,on March 29, 1951, in which,after reciting thatForeman Hoyt had sometimes scolded girls for starting to clean up before the 5-minutewhistle,she stated,"But as far as I know, no one has ever been fired for doing this." Inher oral testimony, she affirmed the truth of this statement,and testified that it is quitecommon for the girls to start cleaning up their tables and getting their coats on beforethe 5-minute whistle,so as to be ready to leave when the 4 o'clock whistle is sounded.215233-53-4 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDdecision was reached after consultation with either or both ofthe copartners,and after he had reported the incident to them.It is unnecessary to speculate about this, however, because the recordsufficientlyestablishes that the Respondent had been aware of the Mine, Mill and Smeltersorganizational campaign, to which it was obviously opposed, and of the extentofMarguriette Hoyt's participation therein, before it determined on her dis-charge.Thus, through Foreman Hoyt and Arthur Pagliero,it had interrogatedemployees regarding their interest in the Union and the attendanceof employeesat a union meeting.The relatively small complement of employees at the Re-spondent's plant, and the extent of the organizational activity, alone,affordsufficient basis for a finding that the Respondent was cognizant of both the organi-zational activity, and Marguriette Hoyt's participation therein.The recordfairly establishes that her solicitation of members among the employees wasopen and notorious, rather than surreptitious, quite apart from the credibleevidence that she was observed by Arthur Pagliero, on February 16, the veryday on which she had engaged in conduct for which she was allegedly dis-charged, in the company of Frank Davis, a known adherent of the Mine, Milland Smelter Workers, as she was turning over membership cards to him.In a belated attempt to justify the obviously disparate treatment of MargurietteHoyt, and the failure to discipline the other female employees in her depart-ment who had also clearly violated the rule against early quitting, ForemanHoyt testified that Marguriette had been "head of the table," that her workdetermined the amount of production at her table, and, inferentially, that theRespondent considered it necessary to make an example of her. There is noevidence in the record, however, that Foreman Hoyt or any other managementrepresentative had ever advised her that she occupied any such special status.She received the same rate of pay as the other employees at her table, she pos-sessed no supervisory duties, and such duties as she performed were of a routineand repetitive nature.No satisfactory reason was otherwise shown as to whyshe should have been held to a higher standard of conduct than the other em-ployees who had violated the same rule with impunity.Moreover, it is sig-nificant that neither Foreman Hoyt nor any other management representativeinformed her prior to her discharge that that was a factor in the decision todischarge her.The entire setting in which this evidence was adduced convincesthe undersigned that it was contrivedas anafterthought to meet the evidenceof patent discrimination, which the Respondent realized it would be requiredto justify by some plausible excuse.Upon the basis of all the relevant, reliable, substantial, and probative evidence,on the record as a whole, the undersigned concludes and finds that the Respond-ent discharged l`farguriette Hoyt on February 19, 1951, not because she hadviolated the rule against early quitting, but because of her organizational ac-tivities on behalf of the Mine, Mill and Smelter Workers Union, and that itseized upon the infraction of the rule as a pretext to eliminate a known adherentof a union to which it was opposed. By so doing, the Respondent has discrimi-nated in regard to the hire and tenure of her employment, thereby discouragingmembership in the Mine, Mill and Smelter Workers Union, in violation of Sec-tion 8 (a) (3), and' interfering with, restraining, and coercing employees in theexercise of the rights guaranteed in Section 7, in violation of Section 8 (a) (1)of the Act.IV. The effect of the unfair labor practices upon commerceThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above, TECHNICAL PORCELAIN AND CHINAWARE COMPANY39have a close, intimate,and substantial relation to trade,traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. The remedyIt has been found that the Respondent has engaged in certain unfair laborpractices.Itwill,therefore,be recommended that it cease and desist there-from and take certain affirmative action in order to effectuate the policies ofthe Act.It has been found that the Respondent,by assenting to an unlawful union-security provision,has furnished support and assistance to Local 165 in recruit-ing and maintaining membership,thereby violating Section 8 (a) (2), andrestraining and coercing its employees in the exercise of the rights guaranteedby Section 7 of the Act,thereby violating Section 8 (a) (1) of the Act. It will,therefore,be recommended that the Respondent withdraw and withhold rec-ognition from Local 165,and cease giving effect to its contract with that labororganization,dated October 9, 1946, as renewed and extended by the amend-ment dated December 1, 1949, or to any modification,extension,supplement, orrenewal thereof, unless and until said labor organization shall have been cer-tified by the Board.Nothing herein, however,shall be deemed to require theRespondent to vary or abandon those wage, hour,seniority, or other substantivefeatures of its relations with its employees,established in the performance ofsaid contract,as amended, or to prejudice the assertion by the employees of anyright they may have under such agreement,as amended.It has also been found that the Respondent has discriminated in regard to thehire and tenure of employment of Marguriette Hoyt by discharging her on Febru-ary 19,1951, thereby discouraging membership in a labor organization.It will,therefore,be recommended that the Respondent offer said Marguriette Hoyt im-mediate and full reinstatement to her former or substantially equivalent posi-tion," without prejudice to her seniority and other rights and privileges.It willalso be recommended that the Respondent make said Marguriette Hoyt wholefor any loss of pay she may have suffered by reason of the Respondent's discrimi-nation against her, by payment to her of a sum of money equal to the amountshe normally would have earned as wages from the date of her discriminatorydischarge to the date of the Respondent's offer of reinstatement,less her netearnings during said period.20Loss of earnings shall be determined in accord-ance with the Board's formula inF.W. Woolworth Contpanv,21and,as providedin said decision,itwill be further recommended that the Respondent,upon rea-sonable request,make available to the Board and its agents all pertinent recordsnecessary to an analysis of the amount due as back pay.The unfair labor practices found reveal a determination on the part of theRespondent to defeat the fundamental objectives of the Act,and justify aninference that commission of unfair labor practices in the future may be an-ticipated from its conduct in the past.The preventive purposes of the Actmay, therefore,be frustrated unless the Respondent is required to take someaffirmative action to redress this possibility.It will, therefore,be recommendedthat the Respondent cease and desist from in any manner interfering with, re-straining,or coercing its employees in the exercise of the rights guaranteed bythe Act"Chase National Bank of the City of New York,San Juan, Puerto Rico, Branch,65NLRB 827.°Crossett Lumber Co,8NLRB 440=' 90 NLRB 28921SeeMay Depai tnient StatesCompany,Inc v N.L. R.B, 326 U. S 376 40,DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :Conclusions of Law1.Chemical Workers Union, Local 266, Mine, Mill and Smelter Workers Union,affiliatedwith International Union of Mine, Mill and Smelter Workers, is alabor organization within the meaning of Section 2 (5) of the Act.2.By renewing and extending, from December 1, 1949, to December 1, 1951,the collective bargaining agreement, dated October 9, 1946, containing illegalunion-security provisions, the Respondent has, since November 19, 1950, furnishedsupport and assistance to Local Union No. 165, National Brotherhood of OperativePotters,AFL, in recruiting and maintaining membership, thereby violatingSection 8 (a) (2) of the Act.3.By the foregoing conduct and by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 of the Act,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.By discriminating in regard to the hire and tenure of employment of Mar-gurietteHoyt, thereby discouraging membership in a labor organization, theRespondent has engaged in unfair labor practices within the meaning of Section8 (a) (3) of the Act. '5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]BUZZA-CARDOZO COMPANYandPRINTING SPECIALTIES AND PAPER PROD-UCTS UNION No. 388, INTERNATIONAL PRINTING PRESSMEN & ASSIST-ANTS UNION OF NORTII AMERICA, AFL, AND SIGN & PICTORIALPAINTERS UNION No. 831, BROTHERHOOD OF PAINTERS, DECORATORS,AND PAPER HANGERS OF AMERICA, AFL, PETITIONERS.Case No.21-IBC-2267.May 9, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur Hailey, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.99 NLRB No. 19.